Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about May 12, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act, which, if committed by an adult, would constitute the crime of assault in the second degree, and placed her on probation until May 2, 2000, her 18th birthday, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Credibility issues were properly placed before the trier of fact and we find no reason to disturb its findings. Concur — Rosenberger, J. P., Andrias, Wallach, Lerner and Buckley, JJ.